Order entered September 9, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01199-CR

                                  MARK MCCAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-00694-K

                     ORDER ON MOTION FOR REHEARING
       Appellant’s August 13, 2015 Motion for Rehearing is DENIED. We have on this day

issued an Opinion Nunc Pro Tunc in this case to correct a clerical error.




                                                       /s/   MOLLY FRANCIS
                                                             JUSTICE